Citation Nr: 1434065	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-35 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neurologic disorder of the lower extremities, claimed as peripheral neuropathy, secondary to a service connected low back disability.  

2.  Entitlement to service connection for a neurologic disorder of the right lower extremity, claimed as sciatic neuritis, secondary to a service connected low back disability.  

REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from September 1975 to September 1979.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In August 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is associated with the claims file.  

In August 2013, the Board remanded the claim for further development.  After completion of this development by the RO, the case has been returned to the Board for further appellate consideration. 
  

FINDINGS OF FACT

1. Service connection is in effect for lower back spondylosis.  

2.  The record contains no diagnosis of peripheral neuropathy. 

3.  The evidence of record includes an October 2013 medical opinion wherein the examiner opines that the Veteran's service connected low back disability is more likely than not responsible for his back pain that radiates to the calves.  




CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy of the lower extremities are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).   

2.  The criteria for service connection for a neurologic disorder, diagnosed as lumbar spinal nerve root disease, are met. 38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  A letter dated in July 2008 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim in the October 2008 rating decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006) 

The Veteran was afforded multiple VA examinations and multiple opinions addressing the issues relevant to this case were rendered.  Additionally, VA has made reasonable efforts to obtain relevant records identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical treatment records, VA examination reports, records from the Social Security Administration (SSA), lay statements, and statements from the Veteran. The Board has carefully reviewed such documents and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims. During the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for secondary service connection. The VLJ specifically sought to identify pertinent evidence not currently associated with the claim.   Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran and his representative have been accorded many opportunities to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103.


Service Connection

In July 2008, the Veteran sought service connection for a lower back disability as well as neurologic complaints consisting of "numbness, burning" down both extremities.  In August 2013, pursuant to a Board decision that month, service connection was granted for lower back spondylosis.  The remaining question is whether the Veteran's service connected low back disability has caused the lower body neurological complaints sited by the Veteran.  Upon review of the medical evidence and resolving all doubt in the Veteran's favor, the Board finds that it has.

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected. When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). 

Initially, the Board notes that to the extent that the Veteran is seeking service connection for peripheral neuropathy of the lower extremities, this claim is denied.  Multiple examinations, including most recently in October and December 2013, have specifically found that there is no clear evidence of peripheral neuropathy.  See Brammer v. Derwinski, 3 Vet. App. 223 (1993).

The Board, notes, however that following an October 2013 VA examination which included nerve conduction studies, the examiner opined that it was more likely than not that the Veteran had lumbar spine nerve root disease related to his service connected low back disability and that the nerve root disease was more likely than not responsible for back pain that radiates to the calves.  Given this positive opinion, the Board finds that the evidence is at least in equipoise as to the question of whether the Veteran's neurologic complaints are caused by his service connected low back disability.  Therefore, the Board will grant the claim.  


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.

Entitlement to service connection for a neurologic disorder, diagnosed as lumbar spine nerve root disease is granted.  


  

____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


